7 F.3d 1046
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Alfonso PARRA-MARTINEZ, Defendant-Appellent.UNITED STATES of America, Plaintiff-Appellee,v.Alonso GRADO-BUSTAMANTE, Defendant-Appellant.
Nos. 92-2091, 92-2092.
United States Court of Appeals, Tenth Circuit.
Sept. 8, 1993.

Before McKAY, Chief Judge, Wood2 and Anderson, Circuit Judges.
ORDER AND JUDGMENT1
McKAY, Chief Judge.


1
Defendants appeal the denial of a motion to suppress evidence in connection with their convictions for importation, conspiracy to possess with intent to distribute, and possession with intent to distribute less than 100 kilograms of marijuana.3


2
Initially, Defendants assert law enforcement personnel did not have probable cause to arrest them.   The record before us suggests the officers had more than ample probable cause.   The detailed tip officers received was more than adequately corroborated, and in connection with officers' observations, was sufficient to justify the arrest of the Defendants.   Under the circumstances of this case, we hold that Defendants' assertions in this regard are unpersuasive.


3
Defendants also contend that officers conducted an illegal search of the area where they were arrested.   Our review of the record before us suggests that the officers conducted a security sweep of the area where Defendants were arrested and that no search was actually conducted until after a search warrant was obtained.   Accordingly, under the circumstances of this case, we hold that Defendants' contentions in this regard are without merit.


4
Finally, Defendants argue that the trial court made factual findings that are clearly erroneous.   After a review of the record before us, we find this contention to be without merit.


5
Accordingly, the judgment of the district court is AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


2
 The Honorable Harlington Wood, Jr., Senior Circuit Judge for the United States Court of Appeals for the Seventh Circuit, sitting by designation


3
 After Defendants' motions to suppress were denied, Defendants entered a conditional guilty plea, reserving the right to appeal